Exhibit 10.1

Cascade Microtech, Inc.
2006 Executive Compensation Plan
for the Six-Month Period Ending December 31, 2006

Participants

Eric Strid

 

Chief Executive Officer and President

 

Steven Sipowicz

 

Chief Financial Officer, Vice President of Finance, Treasurer and Corporate
Secretary

 

John Pence

 

Vice President and General Manager, Engineering Products Division

 

Bruce McFadden

 

Vice President and General Manager, Production Probe Division

 

 

Performance Criteria

Bonuses for these participants are calculated on a percentage of their base
salary based on attainment of planned levels of net income, operating income and
divisional revenue.  Determinations as to whether the performance targets have
been met are made quarterly, with respect to 20% of the bonus, and
semi-annually, with respect 80% of the bonus.

This table lists the portion of the total bonus payout that is based on the
different performance measures, for each executive:

 

 

 

Semi-annual 80%

 

Quarterly
20%

 

 

 

Operating
income

 

Engineering
products
revenue

 

Production
probes revenue

 

Quarterly
Objectives

 

Chief Executive Officer

 

60

%

10

%

10

%

20

%

Chief Financial Officer

 

60

%

10

%

10

%

20

%

VP Engineering Products

 

60

%

20

%

 

 

20

%

VP Production Probe

 

60

%

 

 

20

%

20

%

 

In the cases of operating income, and product line revenues, the period of the
performance measures will be for the second half of 2006 (last two quarters).

The payout for the operating income portion will be:

·                  100% payout for achievement of 100% of the planned
consolidated operating income (“target”)

·                  Linear from 50% payout for operating income at 50% of target
to 100% payout at 100% of target and higher

·                  Zero for operating income below 50% of target

The payout for the product line revenue portion will be:

·                  100% payout for achievement of 100% of the planned respective
consolidated product line revenue (“target”)

·                  Linear from 0% payout for product line revenues at 50% of
target to 200% payout at 150% of target

·                  200% payout for product line revenues above 150% of target

·                  Zero for product line revenues below 50% of target

The payout for quarterly objectives will be proportional to the fraction of
quarterly objectives completed. The CEO is the final arbiter of such completion
status. A set of quarterly objectives is formulated by a consensus of the
management team for each executive at the beginning of each quarter.


--------------------------------------------------------------------------------